Case 2:20-cr-00701-WJM Document1 Filed 12/23/19 Page 1 of 6 PagelD: 1

 

UNITED STATES DISTRICT COURT

 

DISTRICT OF NEW JERSEY
UNITED STATES OF AMERICA : Hon. Michael A. Hammer
Vv. : Mag. No. 19-40001
RINO DIAMANTE : CRIMINAL COMPLAINT

I, Matthew A. Barile, being duly sworn, state the following is true and
correct to the best of my knowledge and belief.

SEE ATTACHMENT A

I further state that I am a Special Agent with the Federal Bureau of
Investigation and that this complaint is based on the following facts:

SEE ATTACHMENT B

continued on the attached page and made a part hereof.

Matthew A. arile, Special Agent
Federal Bureau of Investigation

Sworn to before me and subscribed in my presence,
December 23, 2019 at Newark, New Jersey

 

é

HONORABLE MICHAEL A. HAMMER —
UNITED STATES MAGISTRATE JUDGE Signature of Judicial Officer

 
Case 2:20-cr-00701-WJM Document 1 Filed 12/23/19 Page 2 of 6 PagelD: 2

ATTACHMENT A

COUNT ONE
(Cyberstalking)

From in or around January 2016, until up to and including, in or around
August 2019, in Bergen County, in the District of New Jersey, and elsewhere,
defendant,

RINO DIAMANTE,

with the intent to injure, harass, and intimidate another person, used the mail,
interactive computer services and electronic communication services and
electronic communication systems of interstate commerce, and other facilities of
interstate and foreign commerce, to engage in a course of conduct that caused,
attempted to cause, and would be reasonably expected to cause substantial
emotional distress to a person, namely Victim-1 and Victim-2, to wit, DIAMANTE
posted harassing communications and images on online web forums about
Victim-1 and Victim-2, sent harassing communications to Victim-1 and Victim-
2, and sent harassing communications about Victim-2 to an acquaintance of
Victim-2.

In violation of Title 18, United States Code, Section 2261A(2)
(B).
Case 2:20-cr-00701-WJM Document1 Filed 12/23/19 Page 3 of 6 PagelD: 3

ATTACHMENT B

I, Matthew A. Barile, am a Special Agent with the Federal Bureau of
Investigation, employed since July 2019. I am fully familiar with the facts set
forth herein based on my own investigation, my conversations with witnesses
and other law enforcement officers, and my review of reports, documents, and
items of evidence. Where statements of others are related herein, they are related
in substance and in part. Because this complaint is being submitted for a limited
purpose, I have not set forth each and every fact that I know concerning this
investigation. Where I assert that an event took place on a particular date, Iam
asserting that it took place on or about the date alleged.

BACKGROUND

1. Beginning in or around November 2017, the Federal Bureau of
Investigation (“FBI”) began investigating a series of incidents involving online
computer harassment, also known as cyberstalking.

2, The investigation has revealed that at least 19 different women
(“Victims”) have been targeted by an individual identified by law enforcement as
DIAMANTE, who has engaged in online harassment through various means. In
the majority of cases, DIAMANTE obtained pictures of the Victims through the
Victims’ social media accounts. DIAMANTE then anonymously posted these
pictures onto various websites, including www.4chan.com (“4Chan”) and
www.volafile.org (“Vola File”). DIAMANTE also posted the Victims’ pictures on
these websites alongside nude or semi-nude photographs of women whom
DIAMANTE asserts or implies are of the respective Victim. On several occasions,
DIAMANTE has included the Victims’ actual names and social media contact
information. DIAMANTE then commented on the postings and encouraged
others to submit degrading comments towards the respective Victim.

3. In addition to the activity described above, DIAMANTE has utilized
Facebook to create Facebook accounts in the names of either these Victims, their
acquaintances, or other strangers (the “Unauthorized Facebook Accounts”). The
Unauthorized Facebook Accounts were either unauthorized or impersonation
accounts, i.e., they were intended to mask the identity of the true user.
DIAMANTE then used these Unauthorized Facebook Accounts to contact the
Victims, their friends, and their family members to: (i) direct individuals to
websites that purported to contain nude photos of the Victims; or (ii) distribute
semi-nude or nude pictures of the Victims directly via Facebook Messenger.

Specific Activity with Respect to Victim-1

4. Based on my participation in this investigation, including reviewing
documents and communications between law enforcement and Victim-1, I
learned, among other things, the following:
Case 2:20-cr-00701-WJM Document 1 Filed 12/23/19 Page 4 of 6 PagelD: 4

a. In or around January 2016, Victim-1, reported receiving
harassing contacts on social media. Victim-1 reported to law
enforcement that someone was posting pictures of her on several
websites, including 4Chan.!  Victim-1 then directed law
enforcement to a posting and a corresponding comment thread
that was made on 4Chan on or about January 13, 2016. In this
thread, the first posting consisted of a picture of Victim-1, with
the visible file name “[reference to Victim-1’s full name].png.” The
posting also provided Victim-1’s actual Instagram contact
information.

b. Following multiple comments in response to the post, the original
anonymous poster posted five pictures purporting to be Victim-
1: three of the pictures depicted an unidentified woman who is
not Victim-1 with her face obscured or not shown, but with her
breasts exposed; one of the pictures showed a woman with her
face observable only from the nose down, with the woman
appearing to perform oral sex on a penis; and one picture
depicted the buttocks of a woman clothed in underwear. Each of
these pictures were saved and posted using file names containing
with Victim-1’s name and/or initials.

c. On or about January 13, 2016, law enforcement obtained a
search warrant which was served on 4Chan for all stored
electronic communications and subscriber information
associated with the January 13, 2016 postings. The search
warrant revealed that the posts corresponded to the IP address
69.125.169.174.

d. On or about February 18, 2016, law enforcement obtained a
search warrant which was served on Cablevision / CSC Holdings,
LLC for subscriber information associated with the IP address
69.125.169.174. In response to the warrant, Cablevision
identified the subscriber of 69.125.169.174 as Emelita
Diamante, who law enforcement identified as DIAMANTE’s
mother, with whom he resides.

e. Victim-1 told law enforcement that the last name Diamante
corresponded to one of her Facebook friends, DIAMANTE.
Though Victim-1 had never spoken with him, she recalled that

 

1 4Chan is a social media website where the majority of postings take place on
imageboards, where users have the ability to share images and create threaded
discussions. 4Chan does not have a registration system, allowing users to post
anonymously.
Case 2:20-cr-00701-WJM Document 1 Filed 12/23/19 Page 5 of 6 PagelD: 5

5.

she became Facebook friends with him after meeting DIAMANTE
at church through a friend.

Law enforcement has identified similar conduct occurring at various
times after in or around January 2016 through in or around
February 2018, with respect to Victim-1.

Specific Activity with Respect to Victim-2

6.

Based on my participation in this investigation, including reviewing
documents and communications between law enforcement and
Victim-2, I learned, among other things, the following:

a. On or about April 9, 2018, Victim-2 reported to the FBI that

pictures from her social media account were posted on a website
alongside pictures of naked women whose faces were
unobservable. Victim-2 further reported that the post falsely
suggested that the pictures of the naked women were actually
pictures of Victim-2. Victim-2 was notified of this website by a
person who contacted her via the social media platform
Instagram, The person advised Victim-2 where the pictures
could be found online. The initial post on the thread, made on
or about April 6, 2018, consisted of five pictures, three of which
were true pictures of Victim-2 and two that showed the naked
buttocks of a woman similar in build and ethnicity as Victim-2,
but with the face not visible. The next post in the thread, posted
on or about April 9, 2018 consisted of four pictures, two of which
were true pictures of Victim-2 taken from her social media
accounts, and two pictures showing the vaginal area and
buttocks of a woman while her face is obscured.

. On or about April 11, 2018, Facebook Profile Name “[Victim-

2|”/Account Identification | Number 100025286509018
(hereinafter referred to as the “Victim-2 Unauthorized Facebook
Account”) contacted Individual-1, a friend of Victim-2’s, with a
Facebook friend request. Individual-1 thought the request was
suspicious because he was already friends with Victim-2 on
Facebook. Individual-1 noticed that the profile had an actual,
publicly-available, photograph of Victim-2. Individual-1 notified
Victim-2 of this incident and provided the Account Identification
Number associated with the Victim-2 Unauthorized Facebook
Account to Victim-2, who in turn provided it to law enforcement.

. On or about April 25, 2018, the results of a grand jury subpoena

to Facebook revealed that the Victim-2 Unauthorized Facebook
Account was created on or about April 9, 2018 with an associated
Case 2:20-cr-00701-WJM Document1 Filed 12/23/19 Page 6 of 6 PagelD: 6

email address of “[Victim-2’s first initial and middle and last
name|@protonmail.com.” The account was registered by an
individual using the IP address: 68.196.81.127, which resolved
to Optimum Online/Cablevision Systems.

d. On or about May 17, 2018, the results of a grand jury subpoena
to Optimum Online/Cablevision Systems revealed that IP
address 68.196.81.127 was registered to DIAMANTE’s residence.

7. Law enforcement has also learned of similar conduct by DIAMANTE
occurring at various times after in or around April 2018 through in
or around August 2019, with respect to Victim-2.

Premises Search Warrant and Confession

8. On or about October 31, 2019, law enforcement executed a federal
search warrant at DIAMANTE’s residence. Law enforcement seized DIAMANTE’s
iPhone 8 and MacBook Air Computer.

9. Upon a review of the items contained on the MacBook Air Computer,
law enforcement was able to recover explicit images that DIAMANTE had in his
possession that were previously posted on 4Chan and Voia File, purporting to be
true photos of Victims.

10. Later, after the warrant was executed, DIAMANTE knowingly and
intelligently waived his Miranda rights and was interviewed by law enforcement.

11. During the interview, DIAMANTE admitted to the following: (i)
utilizing multiple online web forums, namely, 4Chan and Vola File, to post
and/or repost nude photographs of the Victims, purporting to be true nude
photographs of the Victims, inchiding Victim-1 and Victim-2; (ii) creating fake
Facebook accounts in the names of individuals known to the Victims, including
creating a fake Facebook account in the name of Victim 2; (iii) sending messages
to some of the Victims whose pictures he posted on the online web forums,
including Victim-1 and Victim-2; and (iv) sending messages to friends and/or
family members of the Victims in order to direct the recipient to the purported
nude photographs of the Victims, including Victim-2.
